******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                    IN RE SENA W.*
                       (AC 35756)
                 Beach, Alvord and Sullivan, Js.
   Argued November 13—officially released December 26, 2013**

(Appeal from Superior Court, judicial district of New
 London, Juvenile Matters at Waterford, Driscoll, J.)
  Michael L. W., self-represented, the appellant
(respondent father).
  Michael Besso, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   SULLIVAN, J. The respondent father,1 proceeding
self-represented, appeals from the judgment of the trial
court terminating his parental rights with respect to his
minor child, Sena W. The respondent claims that (1)
the court made factual findings not supported by the
record, (2) the performance of his counsel was defi-
cient, (3) the court improperly denied his motion to
transfer guardianship of Sena to her paternal grand-
mother, and (4) the court’s finding that the Department
of Children and Families (department) made reasonable
efforts to reunify him with Sena was clearly erroneous.
We affirm the judgment of the trial court.
   The court found the following facts. The respondent
met Sena’s mother in 2009. As articulated by the court,
‘‘their relationship included domestic violence, drug
use, criminal activity, and eventually parenthood.’’ Sena
was born on February 3, 2011. Her mother was twenty-
one at the time of her birth, and the respondent was
forty-two. They were residing together at the time of
Sena’s birth. Sena was born testing positive for cocaine.
On February 7, 2011, the petitioner, the Commissioner
of Children and Families (commissioner), filed a neglect
petition on Sena’s behalf and sought an order of tempo-
rary custody. On that date, the court granted temporary
custody of Sena to the commissioner and set specific
steps for reunification with her parents. Sena has
remained in the care and custody of the commissioner
ever since.
   Subsequently, the respondent failed to appear at
three scheduled substance abuse evaluations, failed to
comply with court-ordered hair toxicology testing, and
failed to comply with the department’s referral to par-
enting education classes. The court further found that
the respondent’s supervised visitations with Sena were
‘‘marked [by] his absences and his bellicosity as well
as inappropriate parenting. . . . [A]rgumentative and
disruptive behaviors as well as missing one-third of the
scheduled visits led to a motion to suspend visits and
end . . . supervision . . . [which] was granted by the
court on May 19, 2011.’’ In June, 2011, the respondent
was sentenced to four years of incarceration.
   On September 20, 2011, both parents submitted pleas
of nolo contendere and Sena was adjudicated neglected
and committed to the care and custody of the commis-
sioner. Specific steps for reunification were given to
the respondent on that date and acknowledged by him.
As stated by the court, ‘‘[the respondent’s] presenting
issues, as reflected in [these] reunification steps, were
his long history of substance abuse, his criminal activi-
ties, his anger management and domestic violence con-
cerns, his lack of parenting skills, and his overriding
mental health needs.’’
  The commissioner filed a petition to terminate the
parental rights of both parents on October 27, 2011. As
to the respondent, the commissioner alleged as the sole
ground for termination a failure to achieve personal
rehabilitation pursuant to General Statutes § 17a-112.
A hearing on the petition was held for six days over a
period of five months, during which the court heard
testimony from eleven witnesses. On May 3, 2013, the
court, Driscoll, J., denied the respondent’s motion to
transfer guardianship of Sena to her paternal grand-
mother, granted the commissioner’s petition, and ren-
dered judgment terminating the respondent’s parental
rights pursuant to General Statutes § 17a-112 (j) (3) (B)
(i),2 for failure to achieve personal rehabilitation.3 This
appeal followed. Additional facts and procedural his-
tory will be presented as necessary.
                             I
   As his first claim, the respondent challenges factual
findings made by the court. Specifically, the respondent
challenges the court’s finding that the respondent was
argumentative with staff during supervised visitations
with Sena at Nutmeg Family Services (Nutmeg), and
once improperly tried to feed two month old Sena an
egg. We are not persuaded.
   ‘‘Our standard of review on appeal from a termination
of parental rights is limited to whether the challenged
findings are clearly erroneous. . . . A finding is clearly
erroneous when there is no evidence in the record to
support it, or the reviewing court is left with the definite
and firm conviction that a mistake has been made. . . .
[G]reat weight is given to the judgment of the trial court
because of the [trial court’s] opportunity to observe the
parties and the evidence. . . . [An appellate court
does] not examine the record to determine whether the
trier of fact could have reached a conclusion other
than the one reached. . . . [Rather] every reasonable
presumption is made in favor of the trial court’s ruling.’’
(Internal quotation marks omitted.) In re Valerie G.,
132 Conn. App. 652, 656–57, 34 A.3d 398 (2011), cert.
denied, 303 Conn. 937, 36 A.3d 696 (2012); see also In re
Alison M., 127 Conn. App. 197, 207, 15 A.3d 194 (2011).
  The finding of the court now challenged by the
respondent reads in full: ‘‘On April 14, 2011, [the respon-
dent] and mother became embroiled in an argument
verging on physical violence prior to [the respondent]
leaving [the supervised visitation]. On May 5, 2011, two
months after Sena’s birth, [the respondent] brought an
egg and strawberry banana baby food to feed the child.
He became argumentative and strongly resistant to the
supervisor’s insistence that introduction of these foods
into Sena’s diet be done with the pediatrician’s
approval.’’ The respondent asserts that the court’s fac-
tual findings are clearly erroneous because the record
indicates that he did not become angry with the mother
on April 14, 2011, but on a different day, and that he
became angry with the mother and not with a worker
of Nutmeg. Additionally, the respondent acknowledges
that he made a ‘‘bad choice’’ to feed Sena an egg, ‘‘but
did not repeat.’’4
   These factual findings now challenged by the respon-
dent are only two findings among pages of inappropriate
behavior detailed by the court. Nevertheless, even if we
were to assume that these two findings were essential
to the court’s finding of failure to achieve personal
rehabilitation, we are not persuaded that these chal-
lenged findings of the court are clearly erroneous; on
the contrary, the record supports each finding. First,
the termination social study created by the department,
admitted as an exhibit at trial, provides that: ‘‘[D]uring
a supervised visit held on April 14, 2011 . . . [the
respondent] and mother began to argue, escalating to
a point where the visitation worker became concerned
that it was going to become physical. . . . [The respon-
dent] also demonstrated a limited understanding of
child development and appropriate care for a child
Sena’s age as evidenced by his attempt to feed two
month old Sena, eggs and strawberry banana baby food.
On May 5, 2011 the undersigned worker attempted to
meet . . . to address the concern of prematurely giving
food to an infant. . . . [The respondent] was argumen-
tative.’’ Second, these events are also detailed in Nut-
meg’s supervised visitation forms, also admitted as an
exhibit at trial, in which Nutmeg staff recorded the
events of each of the respondent’s visits and detailed
any concerns. Finally, these events are detailed in the
testimony of Monique Mooney, owner of Nutmeg, and
Christina Little, a department social worker and author
of the termination social study. While the respondent
now asserts that each one of these entries is wrong,
and that he learned from his mistakes, the record fails
to support such claims.
  As a result, on the basis of the record before us, we
cannot conclude that the court’s findings were clearly
erroneous. There was sufficient evidence to support
the court’s factual findings and we are not left with a
definite and firm conviction that a mistake has been
made.5
                            II
   The respondent next claims that the performance of
his counsel at the termination of parental rights trial was
constitutionally deficient.6 Specifically, the respondent
alleges that his counsel did not receive the commission-
er’s exhibits until the day of trial, did not review these
exhibits, and did not review the evaluation of Kelly
Rogers, a psychologist, prior to his testimony. The
respondent also alleges that counsel failed to prepare
the respondent’s older daughter as a witness, caused
family members to wait days to testify, failed to prepare
witnesses to testify, and ‘‘failed to allow respondent to
study and examine reports to build [a] defense.’’ We
are not persuaded.
  Ordinarily, we would not review the respondent’s
claim because it was not raised at trial, and therefore,
the record is inadequate to review the claim. See In re
Dylan C., 126 Conn. App. 71, 90–91, 10 A.3d 100 (2011).
Furthermore, the respondent’s claim that he was preju-
diced by counsel’s alleged conduct is merely the state-
ment of a legal conclusion and is not adequately briefed.
Id.; see also In re Jah’za G., 141 Conn. App. 15, 36, 60
A.3d 392, cert. denied, 308 Conn. 926, 64 A.3d 329 (2013).
Nonetheless, the evidence on the face of the record
demonstrates that the respondent has failed to establish
that he received incompetent representation at his ter-
mination of parental rights trial.
   ‘‘In Connecticut, a parent who faces the termination
of his or her parental rights is entitled, by statute, to the
assistance of counsel. . . . Because of the substantial
interests involved, a parent in a termination of parental
rights hearing has the right not only to counsel but to
the effective assistance of counsel. . . . In determining
whether counsel has been ineffective in a termination
proceeding, we have enunciated the following standard:
The range of competence . . . requires not errorless
counsel, and not counsel judged ineffective by hind-
sight, but counsel whose performance is reasonably
competent, or within the range of competence dis-
played by lawyers with ordinary training and skill in
[that particular area of the] law . . . . The respondent
must prove that [his] attorney fell below this standard
of competency and also that the lack of competency
contributed to the termination of parental rights.’’ (Cita-
tions omitted; internal quotation marks omitted.) In re
Amanda A., 58 Conn. App. 451, 459–60, 755 A.2d 243
(2000). ‘‘In making such a claim, it is the responsibility
of the respondent to create an adequate record pointing
to the alleged ineffectiveness and any prejudice the
respondent claims resulted from that ineffectiveness.’’
In re Christopher C., 129 Conn. App. 55, 59, 20 A.3d
689 (2011). ‘‘In absence of findings by the trial court in
this regard, we directly review the trial court record.’’
In re Jah’za G., supra, 141 Conn. App. 36; see also
In re Dylan C., supra, 126 Conn. App. 90–91; In re
Christopher C., supra, 58–59.
   In regard to the respondent’s assertion that counsel
did not receive the commissioner’s exhibits until trial
and failed to review them, the record indicates that,
although counsel did not receive the exhibits until the
day of trial, he did review them. Specifically, the court
granted a recess from trial to allow counsel to review
the exhibits, and upon returning, counsel stated that
he needed time to review the exhibits with the respon-
dent but did not indicate that he himself needed more
time. On the basis of our review, we conclude that the
respondent’s remaining claims of his counsel’s inade-
quacies are not supported by the record. The respon-
dent has not established that his attorney fell below
the standard of competency. In re Amanda A., supra,
58 Conn. App. 459–60; see also In re Dylan C., supra,
126 Conn. App. 93 (‘‘[T]he respondent has not identified
where in the record, and we find nowhere in the record,
that [he] alerted the court to [his] dissatisfaction with
counsel and asked the court to appoint new counsel.
. . . The record discloses that the respondent’s paren-
tal rights were terminated on the strength of the peti-
tioner’s case . . . .’’ [Footnote omitted.]).
                            III
   The respondent claims that the court improperly
denied the respondent’s motion to transfer guardian-
ship of the child to the paternal grandmother. Specifi-
cally, the respondent challenges the court’s finding that
the grandmother declined to serve as a resource when
contacted by the department in 2011, citing her age an
impediment. The respondent further argues that the
court’s denial of his motion to transfer guardianship
was an abuse of discretion. Because the court’s factual
finding was not clearly erroneous, we are not persuaded
that the court’s denial of the respondent’s motion was
a clear abuse of discretion.
  The following additional facts and procedural history
are relevant to this claim. On July 27, 2011, prior to
her voluntary relinquishment of parental rights, Sena’s
mother filed a motion for a transfer of guardianship to
Sena’s paternal grandmother. This motion was adopted
by the respondent on August 24, 2012, at the commence-
ment of his termination of parental rights trial and was
consolidated with trial.
   The court found, in its May 3, 2013 written decision,
that ‘‘[p]aternal grandmother, while well-intentioned, is
not suitable. She was seventy-six years old at the time
of trial, living alone in senior housing, and in declining
health. She could not stand up to her son. She could
not set boundaries for her son. . . . [The respondent’s]
niece testified as to her willingness to assist her grand-
mother, but her assistance would be limited and insuffi-
cient. Grandmother was anxious and tearful at meetings
with [the department]. She has little interaction with
Sena during her visits, often sitting in a chair and watch-
ing her. She ends every visit early. Recently the child
became distraught at one visit and grandmother did not
know how to console the child, though the child was
consoled by a total stranger. Grandmother is doing what
her son tells her to do, not necessarily because it is
right for Sena, but because he demands it. Sena needs
permanency and stability. . . . The plan to transfer
guardianship to paternal grandmother for the near term
offers only a future of instability and poor parenting.’’
  First, the respondent challenges the court’s finding
that, ‘‘[w]hen contacted by [the department] in 2011
with respect to being a resource, grandmother declined
and indicated that her age was an impediment.’’ The
respondent asserts that this finding was clearly errone-
ous because the grandmother testified that she was
never asked by the department to serve as a resource.
A review of the record indicates that the grandmother
did testify that she was never asked by the department
to be a foster placement on the other hand, Little, a
social worker for the department, testified that the
department asked the grandmother about becoming a
placement resource in March of 2011, and that the
grandmother responded that she was not in a position
to care for Sena due to her age. As a result, the record
indicates that there was evidence before the court that
the paternal grandmother declined to serve as a foster
resource. As the court chose to credit this testimony
over conflicting testimony from the grandmother her-
self, and because ‘‘[i]t is well established that [i]n a case
tried before a court, the trial judge is the sole arbiter
of the credibility of the witnesses and the weight to
be given specific testimony’’; (internal quotation marks
omitted) In re Davonta V., 285 Conn. 483, 488, 940 A.2d
733 (2008); we cannot say that the court’s finding was
clearly erroneous.
  Next, the respondent claims that the court should
have granted his motion to transfer guardianship to
the paternal grandmother. Specifically, the respondent
asserts that the court improperly relied upon the grand-
mother’s age, and that the court impermissibly failed
to credit testimony that indicated that she has a family
network to assist in the upbringing of Sena.7
   ‘‘Questions of custodial placement generally are
resolved by a factbound determination of what is in
the best interest of the child . . . as shown by a fair
preponderance of the evidence. . . . To determine
whether a custodial placement is in the best interest of
the child, the court uses its broad discretion to choose a
place that will foster the child’s interest in sustained
growth, development, well-being, and in the continuity
and stability of its environment. . . . We have stated
that when making the determination of what is in the
best interest of the child, [t]he authority to exercise the
judicial discretion under the circumstances revealed by
the finding is not conferred upon this court, but upon
the trial court, and . . . we are not privileged to usurp
that authority or to substitute ourselves for the trial
court. . . . Nothing short of a conviction that the
action of the trial court is one which discloses a clear
abuse of discretion can warrant our interference. . . .
In determining whether there has been an abuse of
discretion, the ultimate issue is whether the court could
reasonably conclude as it did. . . . [G]reat weight is
given to the judgment of the trial court because of
[the court’s] opportunity to observe the parties and the
evidence. . . . [Appellate courts] are not in a position
to second guess the opinions of witnesses, professional
or otherwise, nor the observations and conclusions of
the [trial court] when they are based on reliable evi-
dence.’’ (Citation omitted; internal quotation marks
omitted.) In re Valerie G., supra, 132 Conn. App. 662–63.
  Here, contrary to the respondent’s assertion, the age
of the paternal grandmother was not the sole basis for
the court’s denial of the respondent’s motion; instead,
the court’s opinion is clear that, while her age was
one factor, the court found the paternal grandmother
inadequate as a potential guardian primarily out of a
concern for her declining health, the negative influence
over her held by the respondent, and Sena’s need for
permanency and stability. Furthermore, the court
acknowledged the willingness of extended family to
assist, but determined that assistance would be limited
and insufficient. Viewing the record as a whole, we
are persuaded that the court carefully reviewed the
evidence presented by all of the parties and decided
reasonably that vesting guardianship of Sena in her
paternal grandmother was not in Sena’s best interest.
                           IV
   As his final claim, the respondent asserts that the
department did not make reasonable efforts to reunify
him with his child, as required by § 17a-112 (j) (1).
Specifically, the respondent asserts that the department
failed to adequately accommodate visitation and notifi-
cation with his incarceration and ‘‘did not take into
account [the respondent’s] right to raise daughter.’’ The
commissioner responds that this claim is moot because
the respondent has failed to challenge the court’s find-
ing that he was unable to benefit from reunification
efforts. We agree with the commissioner.
   Section 17a-112 (j) provides in relevant part: ‘‘The
Superior Court, upon notice and hearing as provided
in sections 45a-716 and 45a-717, may grant a petition
filed pursuant to this section if it finds by clear and
convincing evidence that (1) the [department] has made
reasonable efforts to locate the parent and to reunify
the child with the parent in accordance with subsection
(a) of section 17a-111b, unless the court finds in this
proceeding that the parent is unable or unwilling to
benefit from reunification efforts . . . .’’ (Emphasis
added.) Here, the court found, by clear and convincing
evidence, that (1) the department made reasonable
efforts to reunify the respondent with his child and (2)
the respondent was unwilling or unable to benefit from
those efforts.
  The claim now raised by the respondent was
addressed by our Supreme Court in In re Jorden R.,
293 Conn. 539, 979 A.2d 469 (2009). Interpreting the
language of § 17a-112 (j) (1), the court stated: ‘‘Because
the two clauses are separated by the word ‘unless,’ this
statute plainly is written in the conjunctive. Accord-
ingly, the department must prove either that it has made
reasonable efforts to reunify or, alternatively, that the
parent is unwilling or unable to benefit from reunifica-
tion efforts. Section 17a-112 (j) clearly provides that
the department is not required to prove both circum-
stances. Rather, either showing is sufficient to satisfy
this statutory element.’’ (Emphasis in original.) Id.,
552–53.
   Here, the respondent has not challenged the court’s
finding that he was unable or unwilling to benefit from
reunification efforts. This unchallenged finding pro-
vides an independent basis for meeting the requirement
of § 17a-112 (j) (1). See id., 556; In re Christopher C.,
134 Conn. App. 464, 467–69, 39 A.3d 1122 (2012). As a
result, review of the respondent’s claim that the depart-
ment failed to make reasonable efforts to reunify the
respondent with his child would be improper because
it cannot afford him any practical relief, and therefore,
is moot. See In re Jorden R., supra, 293 Conn. 557; In
re Christopher C., supra, 469. Accordingly, because it
is ‘‘not the province of appellate courts to decide moot
questions, disconnected from the granting of actual
relief or from the determination of which no practice
relief can follow’’; (emphasis omitted; internal quotation
marks omitted) In re Alison M., 127 Conn. App. 197,
206, 15 A.3d 194 (2011); we decline to review this claim.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** December 26, 2013, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The parental rights of Sena’s mother were terminated by her consent
on August 24, 2012. She is not a party to this appeal. Accordingly, we refer
in this opinion to the respondent father as the respondent, and to the
respondent mother as mother.
   2
     General Statutes § 17a-112 reads in relevant part: ‘‘(j) The Superior Court,
upon notice and hearing as provided in sections 45a-716 and 45a-717, may
grant a petition filed pursuant to this section if it finds by clear and convincing
evidence that (1) the [department] has made reasonable efforts to locate
the parent and to reunify the child with the parent in accordance with
subsection (a) of section 17a-111b, unless the court finds in this proceeding
that the parent is unable or unwilling to benefit from reunification efforts
. . . (2) termination is in the best interest of the child, and (3) . . . (B)
the child (i) has been found by the Superior Court or the Probate Court to
have been neglected or uncared for in a prior proceeding . . . .’’
   3
     Specifically, the court determined, ‘‘In sum, [the respondent] failed to
comply with any of [the department’s] services or significant special specific
step other than visitation, and that service was suspended due to [the respon-
dent’s] inappropriate behaviors and failure to appear. [The respondent] was
incarcerated in June, 2011, and may remain so until 2015. The department
can provide no services while [he] is in jail, and there was no credible
testimony that the services provided will assist [him] when he is released.
There was not even consistent testimony as to what services [he] has engaged
in while incarcerated. He has not completed a long-term substance abuse
program with any lasting success at any time in his life. His prognosis for
success is very poor.
   ‘‘[The department] made reasonable efforts to reunify Sena with [the
respondent] and [he] was unable or unwilling to benefit from those efforts.
. . . [The respondent] has not shown the wherewithal to meet his own
needs. He has shown no ability to meet his daughter’s needs while he is
incarcerated, and he has no present parenting skills.
   ‘‘The department has demonstrated that there is no reason to encourage
the belief that within a reasonable time, if ever, [the respondent] could
assume a responsible position in his daughter’s life. The adjudicatory
grounds have been proven by clear and convincing evidence.’’ The court
determined that it was in the best interest of Sena to terminate the respon-
dent’s parental rights to free Sena for adoption.
   4
     The respondent also asserts that, at trial, counsel for the commissioner
impermissibly objected during testimony in attempt to ‘‘stop fact finding.’’
As the respondent’s allegation lacks legal support and substantive analysis,
and the record indicates that counsel was objecting to the form of the
question, in that the respondent’s counsel incorrectly identified the author
of a document, we conclude that this allegation is without merit.
   5
     The respondent also challenges four other findings of the court that are
either inadequately briefed or without merit. First, the respondent challenges
the court’s finding that ‘‘[a]t one point, the [department] worker was advised
by paternal grandfather to avoid meeting [the respondent] at the next visit
for the worker’s own safety.’’ The respondent asserts that this finding is based
upon an impermissible reliance on hearsay testimony that was admitted in
violation of the respondent’s rights under the sixth amendment. A review
of the record indicates that the court admitted this testimony not for the
truth of the matter asserted, in that the respondent actually did threaten
the worker’s safety, but that it was admitted solely as evidence that the
department received such a call. To the extent that the respondent asserts
a violation of his constitutional rights, the respondent has failed to provide
analysis or substantive discussion. ‘‘Where a claim receives only cursory
attention in the brief without substantive discussion, it is deemed to be
abandoned.’’ In re Shyliesh H., 56 Conn. App. 167, 181, 743 A.2d 165 (1999).
The respondent’s challenge is inadequately briefed and is deemed aban-
doned. See In re Amanda A., 58 Conn. App. 451, 458–59, 755 A.2d 243 (2000).
   Second, the respondent asserts that Kelly Rogers, a psychologist, testified
that he met with two prison counselors, and that ‘‘[s]uch communications
are absolutely privileged.’’ The respondent failed to properly cite where in
the transcript Rogers testified about meeting with prison counselors. While
the respondent cites one case, Cabrera v. Cabrera, 23 Conn. App. 330, 580
A.2d 1227, cert. denied, 216 Conn. 828, 582 A.2d 205 (1990), and General
Statutes § 52-146c, which establishes the psychologist-patient privilege, this
claim lacks factual support, analysis, and substantive discussion. We decline
to review this claim because it is considered abandoned. See In re Amanda
A., supra, 58 Conn. App. 458–59; see also In re Isaiah J., 140 Conn. App.
626, 638–39, 59 A.3d 892 (‘‘In [the respondent’s] brief of this claim, the
respondent addresses none of the evidence presented at trial with specificity.
The respondent’s argument is a series of statements paraphrasing the nature
of the claim. Because [c]laims on appeal that are inadequately briefed are
deemed abandoned . . . we are not required to review this claim’’ [Citation
omitted; internal quotation marks omitted.]), cert. denied, 308 Conn. 926,
64 A.3d 333, cert. denied, U.S. , 134 S. Ct. 317, 187 L. Ed. 2d 224 (2013).
   Third, the respondent asserts that ‘‘nowhere in the transcript did [Rogers]
recommend termination.’’ It is unclear, however, why the respondent makes
this claim because the court did not make a finding that Rogers recom-
mended termination. Further, the respondent failed to cite, and we find no
reference, to the court terminating the respondent’s parental rights upon
the basis of such a recommendation by Rogers. Accordingly, this claim is
without merit.
   Fourth, the respondent challenges the court’s finding that his mother
declined guardianship of Sena and indicated to the department that her age
was an impediment. We address this challenge in part III of this opinion.
   6
     The respondent also requests a review of conflict of interest pursuant
to General Statutes § 46b-129. The respondent asserts that a conflict exists
because Sena’s attorney and guardian ad litem, Priscilla Hammond, ‘‘has
dealt with family of mother on a professional level which had custody of
mother during court case in past.’’ The respondent also asserts that he ‘‘was
not allowed to be involved with consent of mother to her rights. Respondent
must be involved in all of case.’’ The respondent has failed to brief, however,
how Hammond’s representation amounted to a conflict of interest that
adversely affected his interest. We therefore decline to review this claim.
See Bove v. Bove, 128 Conn. App. 811, 817, 20 A.3d 31 (‘‘Although we are
solicitous of [self-represented] litigants, the rules of practice cannot be
ignored completely. . . . We have considered [this claim] and conclude
that [it is] inadequately briefed [and] the record on which to review . . .
the [claim] is inadequate . . . .’’ [Citation omitted.]), cert. denied, 302 Conn.
904, 23 A.3d 1244 (2011).
  7
    Primarily, the respondent ‘‘is not sufficiently convinced that [the] trial
court did in fact protect [the] constitutional rights of [the] family.’’ The
respondent’s concern is briefed not with substantive discussion and analysis
but instead by a series of statements asserting the importance of family
integrity. As a result, this claim is insufficiently briefed and deemed aban-
doned. See In re Isaiah J., supra, 140 Conn. App. 638–39.